DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/22 has been entered.
 
Election/Restrictions
Claim(s) 11-23 and 33 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Non-elected independent group of claims 11-23 and 33 should be cancelled to have the application in proper format in the event that the application becomes allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Skupin et al. (US 2020/0137136) in view of Oh et al. (US 2020/0112710).

Regarding claim 1, Skupin discloses a method for signaling region information (see “AdaptationSet 1” in fig. 17) in a bitstream, the method comprising: defining a scale factor that is common for all regions of a picture (see 222 and 223 in fig. 20; e.g. see “common ordinal scale” in ¶ [0157]); signaling the scale factor in the bitstream (see 10 in fig. 18); and for each of at least one region of a picture (see “tile 1” and “tile 2” in fig. 20): applying the scale factor to each item of the region information for the region to produce a set of scaled values (see 223 in fig. 20); and signaling the scaled values in the bitstream (see 10 in fig. 18); and including in the bitstream a sizing flag to signal whether or not all regions in the picture have the same size (see 223 in fig. 20), wherein if the sizing flag is set to a first value (see 222 in fig. 20), only the size of the first region of the picture is signaled (e.g. see ¶ [0163]), and if the sizing flag is set to a second value (see 224 in fig. 20), the sizes of all regions in the picture are explicitly signaled (e.g. see ¶ [0163]).
	Although Skupin discloses the bitstream, it is noted that Skupin does not provide the particular wherein the bitstream is a region-wise unpacking of regions from a packed picture to a projected picture.
However, Oh discloses a video streaming wherein the bitstream is for or region-wise unpacking of regions from a packed picture to a projected picture (see 110-140 in fig. 1).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Oh teachings of 360 region-wise unpacking into Skupin ROI coding  for the benefit of application in VR video and efficiently transmit 360-degree content in an environment supporting next-generation hybrid broadcast using terrestrial broadcast networks and the Internet.
	
Regarding claim 2, Oh further discloses wherein applying the scale factor to each item of the region information for the region comprises dividing the value of each item of region information by the scale factor (e.g. see ¶ [0247]).

Regarding claim 3, Oh further discloses wherein the region information comprises region width, region height, top offset of region in picture, left offset of region in picture, transform type and/or guard band information (e.g. see ¶ [0214]).

Regarding claim 4, Oh further discloses wherein the region information is for at least one of projected regions and packed regions (e.g. see ¶ [0047]).

Regarding claim 5, Oh further discloses comprising including in the bitstream a scaling flag to signal whether or not the region information should be scaled (see “region_quality_indication_type” in fig. 15H).

Regarding claim 8, Skupin further discloses comprising including in the bitstream a common size flag to signal whether or not some regions in the picture have a common size (see 218 in fig. 20).

Regarding claim 9, Skupin further discloses wherein if the common size flag is set to a first value, the common size is signaled in the bitstream and for each region a use common size flag is included in the bitstream to signal whether the size of the region should be copied from the common size or whether the size of the region is explicitly signaled in the bitstream (see 222 and 224 in fig. 20).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Skupin and Oh in view of Segall (US 2013/0016786 A1).

Regarding claim 10, the references do not disclose comprising including in the bitstream a raster flag to signal whether or not all regions in the picture are ordered according to raster scan order.
However, Segall discloses region processing of video comprising including in the bitstream a raster flag to signal whether or not all regions in the picture are ordered according to raster scan order (see 510 in fig. 20).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Segall teachings of scan order into Skupin video processing for the benefit of reducing the computational complexities of the system by including an optimal scan order tile flag associated with a frame within the bitstream.

Response to Arguments
Applicant's arguments with respect to claims 1-5 and 8-10 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Kim et al. (US 2019/0230285 A1), discloses 360-Degree image coding/decoding.
2.	Wang et al. (US 2018/0176468 A1), discloses region of interest coding.
3.	Sim et al. (US 2017/0134743 A1), discloses scalable coding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485